AMENDMENT
 
 
This Amendment (the "Amendment") to the Agreement dated April 12, 2007 by and
between VALENTIS, INC. ("Licensor") and ACACIA PATENT ACQUISITION CORPORATION
("APAC") is made between APAC and Urigen Pharmaceuticals, Inc., ("Urigen").
Urigen and APAC may collectively be referred to herein as the "Parties." This
Amendment is effective as of date on which the last Party executes this
Amendment below (the "Amendment Date"). Capitalized terms used herein shall have
the same meaning as those terms defined in the Agreement.
 
BACKGROUND
 
WHEREAS, the Licensor and APAC entered into the Agreement effective as of April
12, 2007 regarding the granting of an exclusive license of the Patents from
Licensor to APAC;
 
WHEREAS, Urigen was formerly known as (f/k/a) Valentis, Inc.; and
 
    WHEREAS, the Parties desire to mutually amend the Agreement to set forth
revised terms.
 
NOW, THEREFORE, in consideration of one dollar ($1.00) in hand paid, the
promises and mutual covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the Parties, Urigen and APAC agree as follows:
 
1.  
Section 6.5 to the Agreement is hereby deleted in its entirety.

 
2.  
Except as expressly set forth herein, no other terms and conditions of the
Agreement are amended or modified and the Agreement remains fully binding and
enforceable.

 
           3.
This Amendment may be executed in several counterparts, each of which shall
constitute an original, but all of which together shall constitute one and the
same instrument. A faxed copy of a signature page shall be considered an
original for purposes of this Amendment. This Amendment, together with the
Agreement, constitutes the entire understanding of the parties with respect to
its subject matter and may not be modified or amended, except in writing by the
Parties.

 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Amendment
Date.
 
 
 
Urigen Pharmaceuticals, Inc.
     ACACIA PATENT ACQUISITION                      
/s/ Terry Nida
   
/s/ Dooyong Lee
 
Print Name: Terry Nida
   
Print Name: Dooyong Lee
 
Title: Chief Operating Officer
   
Title: Executive Vice President
 

 
 
